DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 12 and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ghadiri et al. (US 2019/0008076).
In regards to claim 1, Ghadiri discloses single-package air conditioner unit (air conditioning system 300; Fig. 3) defining a mutually- perpendicular vertical direction, lateral direction, and transverse direction (Fig. 3), the single-package air conditioner unit comprising: a housing (302) defining an outdoor portion (second side portion 311) and an indoor portion (first side portion 309); 
          an outdoor heat exchanger assembly (condenser coil 338 and fans 340 assembly) disposed in the outdoor portion (309) and comprising an outdoor heat exchanger (condenser 338) and an outdoor fan (340); an indoor heat exchanger assembly (DX coil 328 and fans 330 assembly) disposed in the indoor portion (309) and comprising an indoor heat exchanger (DX coil 328) and an indoor fan (330); 
         a compressor (344) in fluid communication with the outdoor heat exchanger (338) and the indoor heat exchanger (328) to circulate a refrigerant between the outdoor heat exchanger (338) and the indoor heat exchanger (328), (refer to pars. 56 and 48); and 
         a make-up air module (make-up air unit 308) positioned on an outside (exterior) of the housing (302), (as can be seen in Fig. 3), the make-up air module (308) connected to a make-up air duct (duct formed by including louver 346; Fig. 3C) positioned outside of the housing (as can be seen in Fig. 3), 
           the make-up air duct extending from an upstream end (outside end portion of duct) connected to the make-up air module (308) to a downstream end (inside end portion of duct) in direct (directly into; par. 14) fluid communication with an indoor environment (enclosed space such as office building; pars. 3 and 34), whereby make-up air (OSA) is provided from the make-up air module (308) to the indoor environment via the make-up air duct (via outlet 320), (as can be seen in Fig. 3C).  
In regards to claim 2, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with the outdoor portion (311) of the housing (302) to draw outside air from within the housing (at least the lower portion of the make-up air duct is within the housing 302), (as can be seen in Fig. 3C).  
In regards to claim 5, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with an outdoor environment (outside air surrounding the housing 302) to draw outdoor air directly (directly into; par. 14) from the outdoor environment (refer to par. 58).  
In regards to claim 7, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is mounted on an external surface (exterior wall 301 or external portion of the air conditioning system; par. 4 and 52) of the housing (302), (as can be seen in Fig. 3).  
In regards to claim 8, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 7. Further, Ghadiri discloses wherein the external surface (301) of the housing is a vertically-facing surface and the make-up air module (308) is mounted to the housing atop (top exterior wall 301) the housing (302), (as can be seen in Fig. 3).  
In regards to claim 12, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) comprises a compressor, a dehumidifier, and a fan configured to urge air from an outdoor environment (outside air surrounding the housing 302) across the dehumidifier (refer to pars. 4-5, 13, 37, 65, 67 and 126).  
 In regards to claim 18, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) comprises a compressor, a dehumidifier, and a fan configured to urge air from an outdoor environment across the dehumidifier (outside air surrounding the housing 302) across the dehumidifier (refer to pars. 4-5, 13, 37, 65, 67 and 126). 

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 10, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of MEIRAV et al. (US 2018/0187907).
In regards to claim 3, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with the outdoor portion (311) of the housing, but fails to explicitly teach via a transition box extending from an inlet within the outdoor portion of the housing to an outlet outside the housing and upstream of the make-up air module.  
MEIRAV further teaches an air handling unit (Figs. 1C and 2C) the make-up air module (corresponding to a fan-coil unit 328; Fig. 2C) is in fluid communication with the outdoor portion of the housing via a transition box (corresponding to intake ducts 340) extending from an inlet (342) within the outdoor portion of the housing (at least portion of box 340 is within housing) to an outlet (124) outside the housing and upstream of the make-up air module (328).  
It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that a transition box extending from an inlet within the outdoor portion of the housing to an outlet outside the housing and upstream of the make-up air module as taught by MEIRAV, in order to allow the operation of the economizer mode (refer to par. 161 of MEIRAV).
In regards to claim 4, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ghadiri discloses further comprising a damper (a damper 348; Fig. 3C) between the inlet (322) of the transition box and the outdoor portion (311) of the housing (as can be seen in Fig. 3C).  
In regards to claim 6, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with the outdoor environment (outside air surrounding the housing 302), but fails to explicitly teach an intake duct, further comprising a damper in the intake duct.  
MEIRAV further teaches wherein an intake duct (134), further comprising a damper (136) in the intake duct (pars. 42 and 146-147).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that the make-up air duct to be in fluid communication with the outdoor environment through an intake duct, further comprising a damper in the intake duct as taught by MEIRAV, in order to heat or cool and humidity adjustment thereof, prior to introduction into the enclosed environment 102 (refer to par. 42 of MEIRAV).
In regards to claim 10, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the downstream end (inside end portion of duct) of the make-up air duct is in fluid communication with the indoor environment (enclosed space), but fails to explicitly teach through a vent separate from the housing. 
MEIRAV further teaches wherein the make-up air duct (340) is in fluid communication with the indoor environment (102) through a vent (see the hanging supply air vent 112 separate from lower housing; Fig. 3C) separate from the housing.
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that the make-up air duct to be in fluid communication with the indoor environment through a vent separate from the housing as taught by MEIRAV, in order to allow a minimal level volume of outdoor air 130 or a predetermined amount of outdoor air 130 into the HVAC system 102 (refer to par. 125 of MEIRAV).
In regards to claim 13, Ghadiri discloses a single-package air conditioner unit (air conditioning system 300; Fig. 3), comprising: a housing (302) defining an interior and an exterior (Fig. 3); a thermodynamic assembly (cooling circuit can include a compressor and an expansion valve; par. 48 and 56) disposed within the interior of the housing (Fig. 3); and a make-up air module (make-up air unit 308) positioned on the exterior of the housing (302), the make-up air module (308) in direct (directly into; par. 14) fluid communication with an indoor environment (inside an enclosed space; par. 4) through a make-up air duct (duct formed by including louver 346; Fig. 3C) positioned outside of the housing (302), (as can be seen in Fig. 3C), but fails to explicitly teach a vent separate from the housing.   
MEIRAV further teaches wherein a vent (see the hanging supply air vent 112 separate from lower housing; Fig. 3C) separate from the housing.
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that to provide a vent that is separated from the housing as taught by MEIRAV, in order to allow a minimal level volume of outdoor air 130 or a predetermined amount of outdoor air 130 into the HVAC system 102 (refer to par. 125 of MEIRAV).
In regards to claim 14, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with an outdoor environment (outside air surrounding the housing 302) via the housing (302), whereby the make-up air module (308) draws outdoor air into the make-up air module (fresh outdoor air to the enclosed space; par. 3) from within the housing (302).  
In regards to claim 15, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with an outdoor environment (outside air surrounding the housing 302) to draw outdoor air directly (directly into; par. 14) from the outdoor environment.  
In regards to claim 16, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly teach further comprising an exhaust duct extending from the housing, wherein the make-up air module (308) is in direct fluid communication with the exhaust duct.  
MEIRAV further teaches comprising an exhaust duct (124; Fig. 2C) extending from the housing (Fig. 2C), wherein the make-up air module (corresponding to a fan-coil unit 328) is in direct fluid communication with the exhaust duct (124).  
It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that to further comprising an exhaust duct extending from the housing, wherein the make-up air module is in direct fluid communication with the exhaust duct as taught by MEIRAV, in order to maintain good air quality in the enclosed environment (refer to par. 5 of MEIRAV).

                                           Response to Arguments
         Applicant’s arguments filed on 01/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
The amended claims not taught by the previously cited reference are taught by newly cited references of Ghadiri et al. (US 2019/0008076) and MEIRAV et al. (US 2018/0187907).
                                                  Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763